Per Curiam : This writ of error brings before us a judgment entered in the court below, in term time, by confession, upon a warrant of attorney. The error assigned is, that there is a variance between the note described in the warrant of attorney and that upon which the judgment was entered. This question is not properly presented by the record. The judgment having been entered in term time, the note and warrant of attorney could not become a part of the record, unless introduced into it by a bill of exceptions. In this case there was no bill of exceptions taken. The rule laid down in the case of Magher v. Howe et al. 12 Ill. 380, must govern. In Durham v. Brown, 24 Ill. 94, it was held, that where the proper papers are filed, upon a confession of judgment, they become, by force of the statute, a part of the record, and no bill of exceptions is necessary to bring them before this court, but, in that case, the judgment was entered in vacation, and the rule there laid down does not apply here. The distinction, in that regard, is clearly shown in the case of Roundy v. Hunt, 24 Ill. 600: when the judgment is entered in vacation, upon the filing of the proper papers, they become a part of the record, without being embodied in a bill of exceptions; but when the judgment is entered in term time, the warrant of attorney and the note upon which the judgment is confessed, can become a matter of record only by being preserved in a bill of exceptions. In this case, neither the warrant of attorney, nor the note, is before us, and we can not, therefore, see that there is any variance. The judgment must be affirmed. Judgment affirmed.